Citation Nr: 0417908	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1975 
to July 1979.  The evidence indicates that the veteran also 
has more than fourteen years of prior active service.  This 
appeal comes properly before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b) (2003).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


The veteran claims that he has a current bilateral hearing 
disability that is the result of noise exposure from jet 
airplane engines while he was in the service.  In statements 
received by the RO in April 2003 and October 2003, the 
veteran asserts that he had worked as an aircraft mechanic on 
jet engines, and that this service caused his hearing loss.  
Evidence associated with the claims file confirms that the 
veteran served in this capacity.

There is no current medical information regarding the 
veteran's claimed hearing loss.  Although there are several 
audiological examination results within the service medical 
records, the last audiogram was performed just prior to the 
veteran's discharge in 1979.  Post-service medical records 
provided from outpatient records at the naval hospital 
indicate that the veteran's most recent audiogram was 
performed in November 2000 or 2001.  There is no accompanying 
report with this audiogram to offer a diagnosis or a 
prognosis for the veteran.  As such, at this time, the Board 
finds that there is insufficient evidence with which to make 
a determination in this case.

Additionally, the December 2002 rating decision denied 
service connection for not only the veteran's claimed 
bilateral hearing loss, but also for a right knee injury, a 
lumbar spine condition, and a severed tendon in the left 
thumb.  Based on the December 2002 denial of benefits, a VA 
letter was sent to the veteran giving notice of information 
regarding the veteran's rights of appeal.  A Notice of 
Disagreement (NOD) regarding the rating decision was received 
by the RO on April 14, 2003, and another was received by the 
RO in August 2003.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issues of 
entitlement to service connection for a right knee injury, a 
lumbar spine condition, and a severed tendon in the left 
thumb, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  The 
Board is, therefore, obligated to remand these issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should review the file and 
verify the veteran's previous period(s) of 
service.

3.  The veteran should be requested to 
identify all sources of medical treatment 
for hearing loss received from July 1979 
to the present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

4.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the nature 
and extent of any bilateral hearing 
disability found.  All pertinent 
symptomatology and findings should be 
reported in detail.  It is requested that 
the examiner obtain a detailed history of 
in-service and post-service noise 
exposure.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner.  Following a 
review of the service and post-service 
medical records, the examiner must state 
whether any diagnosed hearing disability 
is related to the veteran's military 
service or to any incident therein, to 
include as due to noise exposure.  If the 
examiner cannot provide an opinion without 
resort to speculation, it should be noted 
in the examination report.  A complete 
rationale for any opinion expressed must 
be provided.  The report prepared should 
be typed.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
service connection for a right knee 
injury, a lumbar spine condition, and a 
severed tendon in the left thumb, pursuant 
to 38 U.S.C.A. § 1114(j), is necessary.  
38 C.F.R. § 19.26 (2003).  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the December 2002 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2003).  To vest the Board 
with jurisdiction over any adverse 
decision, the veteran must submit a timely 
notice of disagreement as well as a timely 
substantive appeal.  If the veteran 
perfects an appeal as any of these issues, 
the case should be returned to the Board 
for appellate review.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


